Response to Arguments
Applicant’s arguments submitted on 2/18/2021 have been fully considered.  

First, Applicant argues that the amendments traverse the objection to the title.  Examiner agrees.

Second, Applicant argues that the amendments traverse the rejection of claim 7 under 35 U.S.C. 112(b).  Examiner agrees, but herein includes a new rejection to claim 13 under 35 U.S.C. 112(b).

Third, Applicant argues that the amendments traverse the rejections under 35 U.S.C. 102.  Examiner respectfully disagrees.  Previously cited Staudenmaier discloses wherein the method comprises, for at least one of the plurality of areas of the display icon, categorising that area as corresponding to none of the image regions based on the comparison between the pixel value or values for that area and said pixel-value ranges defined in relation to the reference icon (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where “[p]ixels which are at fault may have a luminance which lies somewhere between these two thresholds” and is not categorized as belonging to that region – it is neither a white nor a black pixel, but none).

Specification
The objection to the title is hereby withdrawn in response to Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 now recites “. . . or in the comparison of the categorisation information and the reference data, the categorisation information for the or each area categorised as corresponding to none of the image regions is not subject to comparison with the reference data” which is grammatically unclear.  Accordingly, the claim is indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Staudenmaier et al., US 2016/0138968 A1 (hereinafter referred to as “Staudenmaier”).

Regarding claim 1, Staudenmaier discloses a method of evaluating image data representative of a display icon relative to reference data representative of a reference icon to determine whether the display icon matches the reference icon (see Staudenmaier Figs. 3 and 4, and Abstract, and paras. 0015, 0022, and 0027, where the integrity checker 203 compares pixels to reference values representing the reference icon), the reference icon comprising at least first and second image regions which are distinct in image contrast from one another (see Staudenmaier Figs. 3 and 4, and paras. 0025-0027, where the reference icon comprises black pixels, white pixels, and/or greyscale pixels), the image data defining pixel values corresponding to pixels of the display icon (see Staudenmaier Figs. 3 and 4, and paras. 0014 and 0017, where the image comprises pixels corresponding to an icon, such as the numeral “5”), the method comprising: for each of a plurality of areas of the display icon, categorising that area as corresponding to one or none of the image regions based on a comparison between the pixel (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas), the pixel-value ranges corresponding to respective said image regions and defined so as to ensure sufficient image contrast between areas categorised as corresponding to different said image regions (see Staudenmaier Figs. 3 and 4, and paras. 0015 and 0024-0028, where the thresholds are chosen such that an observer can unambiguously understand the icon displayed); generating categorisation information representative of the image data indicating how the plurality of areas have been categorized (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where the pixels are categorized as black pixels, white pixels and/or greyscale pixels, and the areas are categorized as either having integrity or lacking integrity based on the pixel counts); and determining whether the display icon matches the reference icon based on a comparison of the categorisation information and the reference data (see Staudenmaier Figs. 3 and 4, and paras. 0027-0029, where an error notification signal is generated based on the comparisons), wherein the method comprises, for at least one of the plurality of areas of the display icon, categorising that area as corresponding to none of the image regions based on the comparison between the pixel value or values for that area and said pixel-value ranges defined in relation to the reference icon (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where “[p]ixels which are at fault may have a luminance which lies somewhere between these two thresholds” and is not categorized as belonging to that region – it is neither a white nor a black pixel, but none).

claim 2, Staudenmaier discloses wherein: at least one of said areas comprises a plurality of pixels; and the categorising comprises, for each of the areas comprising a plurality of pixels, comparing the pixel value of each of the pixels of that area against at least a plurality of the pixel-value ranges and preliminarily categorising each of those pixels as corresponding to one or none of the image regions based on the comparison, and categorising the area concerned based on how its pixels have been preliminarily categorized (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas).

Regarding claim 3, Staudenmaier discloses wherein the categorising comprises, for each of the areas comprising a plurality of pixels, categorising that area as corresponding to one of the image regions if a given majority, proportion or number of its pixels have been preliminarily categorised as corresponding to that image region (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas, and the threshold is set to 50%).

Regarding claim 4, Staudenmaier discloses wherein the categorising comprises, for each of the areas comprising a plurality of pixels, categorising that area as corresponding to one of the image regions if a tolerance threshold amount more of its pixels have been preliminarily categorised as corresponding to that image region than have been categorised as corresponding to any other image region or other image regions (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas).

Regarding claim 5, Staudenmaier discloses comprising, for each of the areas comprising a plurality of pixels, preliminarily categorising each of the pixels of that area as corresponding to one of the image regions if the pixel value for that pixel falls within the pixel-value range for that image region (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas).

Regarding claim 6, Staudenmaier discloses comprising, for each of the areas comprising a plurality of pixels, preliminarily categorising a pixel of that area as corresponding to none of the image regions if the pixel value for that pixel does not fall within any of the pixel-value ranges against which that pixel value is compared (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas, and pixels are categorized as greyscale if not within the threshold ranges).

Regarding claim 7, Staudenmaier discloses wherein a number of pixels in a said area is dependent upon an arrangement of image regions of the reference icon (see Staudenmaier Figs. 3 and 4, and para. 0021, where the specific arrangement and size of the areas can be selected according to the specific icon).

claim 8, Staudenmaier discloses wherein which of the pixel-value ranges defined in relation to the reference icon the pixel value or values for a said area are compared against is dependent on the position of the area within the display image (see Staudenmaier Figs. 3 and 4, and para. 0021, where each specific icon, such as the numeral “5” or a Chinese character, in each specific position of the image may have different specific threshold ranges related to that specific icon).

Regarding claim 9, Staudenmaier discloses wherein, for a given said area, the pixel value or values concerned are compared against pixel-value ranges corresponding to two respective said image regions (see Staudenmaier Figs. 3 and 4, and paras. 0025 and 0026, where pixel values are compared to both a darkness threshold range corresponding to black pixels and a brightness pixel range corresponding to white pixels).

Regarding claim 10, Staudenmaier discloses comprising, for each of the areas comprising a plurality of pixels, categorising the area as corresponding to one of the two image regions for that area if a number of pixels preliminarily categorised as corresponding to that image region is greater than the number of pixels preliminarily categorised as corresponding to another image region by a tolerance threshold amount (see Staudenmaier Figs. 3 and 4, and paras. 0024-0028, where pixel values and pixel counts are compared to threshold ranges to categorize the pixels and the areas, and the threshold is set to 50%).

claim 11, Staudenmaier discloses wherein the reference data indicates categorisations for reference areas of the reference icon, those categorisations categorising those areas of the reference icon as being in one of the image regions, and wherein the areas of the of the display icon which are categorised have corresponding said reference areas of the reference icon which have been categorised as being in one of the image regions (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where the pixels are categorized as black pixels, white pixels and/or greyscale pixels, and the areas are categorized as either having integrity or lacking integrity based on the pixel counts).

Regarding claim 12, Staudenmaier discloses comprising determining that the display icon matches the reference icon based on whether the categorisation information and the reference data indicate that areas of the display icon have been categorised in a same way as corresponding reference areas of the reference icon (see Staudenmaier Figs. 3 and 4, and paras. 0024-0029, where the pixels are categorized as black pixels, white pixels and/or greyscale pixels, and the areas are categorized as either having integrity or lacking integrity based on the pixel counts).

Regarding claim 13, Staudenmaier discloses wherein: the method comprises determining that the display icon does not match the reference icon if the categorisation information and the reference data indicate that an error threshold amount of the areas of the display icon have been categorised in a different way from corresponding reference areas of the reference icon; or the method comprises determining that the display icon does not match (see Staudenmaier Figs. 3 and 4, and para. 0029, where “half of those segmented areas” is a threshold number of areas used to determine whether or not the icon is a match).

Regarding claim 14, Staudenmaier discloses evaluation circuitry operable to evaluate image data representative of a display icon relative to reference data representative of a reference icon to determine whether the display icon matches the reference icon, the reference icon comprising at least first and second image regions which are distinct in image contrast from one another, the image data defining pixel values corresponding to pixels of the display icon, the evaluation circuitry configured to carry out the method of claim 1 (see Staudenmaier Fig. 2, and paras. 0013, 0014, and 0041-0043, where the algorithm may be implemented as circuitry).

Regarding claim 15, Staudenmaier discloses a display system, comprising: a display; and a display controller comprising the evaluation circuitry of claim 14, wherein the display (see Staudenmaier Figs. 1 and 2, and paras. 0012, 0014, and 0029, where error signals are generated that control the visual display).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staudenmaier as applied to claim 7 above, and in further view of Takebe et al., US 2009/0041361 A1 (hereinafter referred to as “Takebe”).

Regarding claim 16, Staudenmaier does not explicitly disclose wherein the number of pixels in a said area is dependent upon a fineness of image detail of a corresponding area of the reference icon.
However, Takebe discloses wherein the number of pixels in a said area is dependent upon a fineness of image detail of a corresponding area of the reference icon (see Takebe para. 0059, where “. . . . a mesh size can be set in proportion to the resolution” and resolution is within the broadest reasonable interpretation of “fineness of image detail”).
(see Staudenmaier para. 0021).  Takebe shows that it would be advantageous for character recognition to choose an area size in proportion to the image resolution.  Accordingly, the claim is rendered obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663